       Case 2:17-cr-00201-LMA-DMD Document 719 Filed 11/07/19 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
November 7, 2019
JS-10 00:30

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 17-201

JEREMY ESTEVES,                                                           SECTION I
& ROBERT BRUMFIELD, III

                                       ORDER

         On this date, the Court held an in-chambers conference with the government

and counsel for defendants Jeremy Esteves (“Esteves”) and Robert Brumfield, III

(“Brumfield”) to discuss proposed jury instructions and jury interrogatories, as well

as matters relating to recently-produced discovery from the government.

         An in-chambers conference shall be set for November 8, 2019 at 11:00 A.M. to

discuss proposed changes to the jury instructions and jury interrogatories.

         As transcribed by the court reporter in chambers, trial shall be continued to

November 11, 2019 at 7:30 A.M. to allow defense counsel sufficient time to review the

recently-produced discovery.

         Counsel for Esteves orally advised the Court that Esteves joins Brumfield’s

motion 1 for a mistrial. The government advised the Court that it will file its response

to the motion for a mistrial by the morning of November 8, 2019.



1   R. Doc. No. 717.


                                           1
Case 2:17-cr-00201-LMA-DMD Document 719 Filed 11/07/19 Page 2 of 2



 New Orleans, Louisiana, November 7, 2019.



                               _______________________________________
                                      LANCE M. AFRICK
                               UNITED STATES DISTRICT JUDGE




                                 2
